198 U.S. 149 (1905)
ALLEN
v.
ARGUIMBAU.
No. 523.
Supreme Court of United States.
Submitted April 3, 1905.
Decided May 1, 1905.
ERROR TO THE SUPREME COURT OF THE STATE OF FLORIDA.
*152 Mr. Richard H. Liggett for plaintiff in error.
Mr. H. Bisbee and Mr. George C. Bedell for defendant in error.
*154 MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
The only ground on which our jurisdiction can be maintained is that defendant specially set up or claimed some title, right, privilege or immunity under a statute of the United States, which was denied by the state court. The Supreme Court of Florida gave no opinion, and, therefore, we are left to conjecture as to the grounds on which the pleas were held to be bad, but if the judgment rested on two grounds, one involving a Federal question and the other not, or if it does not appear on which of two grounds the judgment was based, and the ground independent of a Federal question is sufficient *155 in itself to sustain it, this court will not take jurisdiction. Dibble v. Bellingham Bay Land Company, 163 U.S. 63; Klinger v. Missouri, 13 Wall. 257; Johnson v. Risk, 137 U.S. 300. And we are not inclined to hold that if in the view of the state court the promise of Kelly to manufacture cigars at Key West was the consideration of the notes and had been performed, and the makers could not defend on the ground that it was contemplated between Kelly and Rosen that the cigars should be removed without compliance with the revenue laws, a Federal question was decided in sustaining the demurrers to the pleas.
But, apart from that, no title, right, privilege or immunity under a statute of the United States, within the intent and meaning of section 709 of the Revised Statutes, was specially set up or claimed by defendant and decided against him.
Sections 3390, 3393, and 3397 of the Revised Statutes are regulations to secure the collection of the taxes imposed by chapter 7, Tit. 35, and defendant could derive no personal right under those sections to enforce the repudiation of his notes, even although, on grounds of public policy, they were illegal and void.
In Walworth v. Kneeland, 15 How. 348, it was held, as correctly stated in the headnotes:
"Where a case was decided in a state court against a party, who was ordered to convey certain land, and he brought the case up to this court upon the ground that the contract for the conveyance of the land was contrary to the laws of the United States, this is not enough to give jurisdiction to this court under the twenty-fifth section of the judiciary act.
"The state court decided against him upon the ground that the opposite party was innocent of all design to contravene the laws of the United States.
"But even if the state court had enforced a contract, which was fraudulent and void, the losing party has no right which he can enforce in this court, which cannot therefore take jurisdiction over the case."
*156 And Mr. Chief Justice Taney said: "But if it had been otherwise, and the state court had committed so gross an error as to say that a contract, forbidden by an act of Congress, or against its policy, was not fraudulent and void, and that it might be enforced in a court of justice, it would not follow that this writ of error could be maintained. In order to bring himself within the twenty-fifth section of the act of 1789, he must show that he claimed some right, some interest, which the law recognizes and protects, and which was denied to him in the state court. But this act of Congress certainly gives him no right to protection from the consequences of a contract made in violation of law. Such a contract, it is true, would not be enforced against him in a court of justice; not on account of his own rights or merits, but from the want of merits and good conscience in the party asking the aid of the court. But to support this writ of error, he must claim a right which, if well founded, he would be able to assert in a court of justice, upon its own merits, and by its own strength." p. 353.
The certificate on the allowance of the writ of error could not in itself confer jurisdiction on this court, Fullerton v. Texas, 196 U.S. 192, 194; and the result is that the writ of error must be
Dismissed.